Title: To Alexander Hamilton from William North, 7 June 1798
From: North, William
To: Hamilton, Alexander


Philadelphia, June 7, 1798. “I offer the enclosed.…, leaving out what was not necessary to be published, with an intention of sending it to One of your printers, in the idea, that the Citizens perhaps might, from knowing the Barons opinion on the subject, the more readily come into the measure. The paper, as it is, I would not give to any body but yourself.… Mr McHenry is to Visit New York, to see the state of the fortifications, & to form further plans of defence—but the man is a small man.”
